Case 1:18-cr-10479-PBS Document 66 Filed 11/16/20 Page 1of5

AL ANY Lent Sa GS- \ Se

a Prec
ee Ytuy we Sot x c = =
a Be” oan. spect Ti St Pio Ba a?
Feet q aga 2 f
De et VS) NGS sa * gn
pawerss We FAS” az on AR
| ae we 24 2 og
eo id ai SO - i
“Tite «STATES OF Kmeirck ta
Uni ED WO: Ag 454 - BS
AWTS ce cae
ry ANAN Wir ) = ONEACK WAG “Ton
Lee [| “ Revie? DUE
C ACA SS ONE VE le Sk
ae ¥ een AN eu S =A Hest ey
VS ACT, (exs)
a

Dern Al x

BR
. — LAI + Lesore” 1 aN O SS west
Lowes Le A “Tris NOTIN ‘ee e nape Ano \ Ww
Aw KESpes We
| ¥e CASE me c Suge OF (eer s) ~ \.
et tL — cx pees trent

ne S ‘
Vee 5 er Core 48s, (s\Wen \ We ‘ PASTE N= §

Act oF ae pAN ES

esr nae Coven \ | =
‘ cpmces & WES Os oa exeeqtacy WOWS iwi
(ECA ee oS in f

We ewe Wues ae s Raghim
gen eet po We
Weekes “CONG (es s pare -

6, oO

. ek 201 3 Kir ty CT 200
On ead a ae VA TE e oe - EEA INE
\ x LU
pres isEm \ SC <8 Cris eo NS && " 2456 fe
D VSE |

Thad
wit Reo owe a wie Vt cet eRAe
se UN ce. A pe SONER NY

Cogn Sven Te TEEN Tce Catv
O \205Cq) - person) . — > wh passion
oa 3 e ris
mie “We TK CEL OF PHS?
sie ‘ SS SVEN. ATER We, YN RE é eee <a k.
REI Tet OF 2 sunees Heas VEST
~ 'v seame Ceveores

TAS = ian le Cer cCEm> ApNinis’s

eS iB V.sec
i Case 1-18-cr-10479-PBS Document 66 Filed 11/16/20 Page 2 of 5
(owen “We Cotten KESTS of Vie CofWANVeus Pancewic ,
MZ. Lente is vee CCEA ) Aum tot qse> CEA Sock |
Nar te will ger wree Tes Ry We Videos whe iA We
CUSRpy OF We Sedu oF Fei ans Me Beenoe TeisetS

(enc) WAs Cepsttte War ATISTAL OF Eaitry Nine INMATES
Have Oo WR Fl@ST MATE WAS PATRICK Tones (exe
Q2S82-183) Wie Pico AS A Cesver of We Citaut Ves
ON Wve, 29.2020. Whe rANBEZS COSTE TS incheaSE
hie Keae Speer ing. Moke Tran 200 wowtres Tv one
CF ISn Ara Fer ontetie Me unned 4 MEASTE Ager
NE S STP Maeees HE Tem ASUE Rt We
piscase, Mele Wr See Lmrtes NETIC OE Dox |
INKeetec> We Gee 1s a8t Eqhippee wil “We wwEcesSAPY
RTA jv Neciet | SuppeS NEEEte “TS Wancle We
Pacis SpEkD of We Vevs- See ‘6 vse MONE
ties oF We Bless OF TES si hae ss nore
Ounces Ane plence Tu We sare Hees CAPE
QS isCasce of All & SS CAE GED NAIK G alee
OF CYTENSES Ae Poss 7 We Une eee : ae
As womresses cf) OWeOUSE 3 (3) 9PeOE WHE Me PTET

Ateacy WIS 0 lear eau he CounsWey Vokve Bein
Peis PLISE Arrests Wer WE SI VES
we Cnr EGE WE. County Ave STATE LeveL
Tries Wwe Beredseo SwATes ANTS CoSTwue
BS Uccedse Wem. BO CohPE Tos CALLS
ON CATES TW CNINUE PROCES We €tredcse
OF CEETAIN PRISEEFS ASAT)
Case 1:18-cr-10479-PBS Document 66 Filed 11/16/20 Page 3 of 5

Tx Gesonse Te We Mariuq pane US. it Geneen |
Wynd VP Gate 18 KEY Ket eld eaxed\ PRSSSS :
CRACKS TS Acct Le eATE Ane Cypano CA Pevetre plegtis
See The ScKesT AND WHATES AT Wee ase oF AKee pre a
KSEECENCES. WEE CE EASE UNCES 8 5 Sue > ‘S nee
pe Teo My Wee eincte Wh Ws ASE Fe He ee
Lees NST GELSERT SUES TAS WA YASS = c. Cor Me |
Bese UPN is Cerense. VE wil) Ze ON A KRM OF “Whee
\enes SI ONSED PE CASE.
“Ws cautery WAS TS Supcen Sefy POWERS ~ Case MWe
PApi> CHGS EELS CONO(Worss A pete ve oA sat |
oe Me. UKNot co Me Bkehy oF PLISNS 1S net A Yosert

m Awe | aekauirTe, CALE once WE VS
Wall NST GE Hid We Area ATE et
n> 5 Benue S NVENS ATA s “Wwe

\SFECTE We Gi\ AND Wt
wn a Aum Sees Pet sss | an WEAK ia UNE
DETENSE Were, 1S No CALE ok One EW DEAD! Wievs.
L Kpleo \F TEMES A TRE. “aad Tyrer he Gwe

Me <cumetc SO Ts pisesse Ke ts AT Wi
pe wk is Weghtesee BY The Udcuistanc€s nee
“he Bop wete “Were 1s Afekoy] Catitalen pou

WerEs , SanzAl Ace mvewss KIS a “ ne

WZ. Lenn@co CARO pe heTice Req | nS Bens

Aw We CANNOT Cie VEY SOCAL pistAace .

Wi. LENCE WAS LEAP ee Seep a hs ules

Tee BRackiT Vie 0S \\\s WAP EN fer. We 1S ext my sec

Kconisg R BT Most Set tence TO! \\wwee, wo

\ Ms | SUPINE deveise . WC Lensic> o f vo

nb Apples ATS. Cover PFE CNS AS NEAL WN ves . G
Wihet WAS SEEN Ee wie SAT ENC 9 We oN

eSue Vs Nacrtasn) VAG Fo CSnthe NETS

J.
Case 1:18-cr-10479-PBS Document 66 Filed 11/16/20 Page 4of5

CORN aN he Ws A Tene
s ADUET ENTS | * ~
\ f Nor CAV USE %s AS are oO in
NANES eS 7
VAS Wo\_@ Bows Pee walle Carp

\$ Ww Trine ® oem = Baik pe eect WES is Ve

au 6 Nee CANT
Wis CX mace.
a ve pei © a Bri Ge cnt COMETH pane Kot
woes NETS oe ie NAY ‘ner Tee Wi Sw
SAS WEIS SS ; ASTIMA WOHSe |
eNO , S
ie. LEWD \S 4 cer COE KTER SOK, ey AS

< ~
Nas RexEeD WEEE Co ane. Lasik Wee An oie
A Cost STEEN Tes

A Ser |
WA Comp vel} Os at

wh Be ee Se Lebo TEMES War Cea

aU uw We Sse Was NS Wo
ec WAS STAN ‘
ree en act Eo EWE Yew \\ dE WW es
>
wwe Carty \S pss. CF We weryot gON TS
vs SHtexanq Zaeiry Al\ a Me WOO.

Me. LEnter EXseeve> Weare writr We Passe Ee
Test step fem Cogpes® Hptasizes We
Neen OF Qeaucod Lane est Nonteeees
as Anion UNS Punitive fc SECVENCES Wat TS
“S Ye Me Ges oF TPs & Kee. Mite SUTES. Na
ee
S we, NO.OT. CROBT, FOWL VISOBYS , Ar ¥@
imty

45s

(EDNY nok. L228 Lsiq )
Case 1:18-cr-10479-PBS Documenté@6™ Filed 11/16/20 Page 5of5

We new VeK Wes LAs Exotauecs Thar “Jas
pee Aw ctl Moke DANG EPA'S Peace WS BE Than A
Chis Sthre- Soe Ane WAN SAAT Sek \s ons |
vik Age 16 one CAN PULLHASE IT te Com SSP y/

ry. sc | ao OA eR RITE
Accor Wi , Gc MISE. ye: ANNES Fis. Com RE .
Peace WNL We Rest Bye keTor 208, 5 S625,
AS WE\\ AS wir CONS. CEL ATS Tete As fee
W SQCTENCE We Bop Chet plete” Vl queens S
IP) WSC MOD Ae CART eT ME Sita
oe << , SSS G \cF, PES
Ws FRE. OF QEAST se, Comic

eo J, SS (<.d-ny. QAZ- ce ASE)
SAV Ee VE CARS COE ee eeiga
Laas tr CAMS>

Witter CE Eb Qespec Tally Reqs” ~ Wis
Veta UE Cour Qe WL. ENoe- > we cue
Cmeacetictor hss QeAst- “Ws Hse es

Or “Ws te ch Pes Reviee Wis Coe

VeececTelyy? Suntec \
Yess rut / ; 7.
ROAN LENRD
—— Led bd. 2 -
Asgukt 204°
Tem. Scr iW. |
Vee AL Collectious\ Inst Wie
Te ax 134 |
Wynne sie A ATASH

  
 

——

7
